Citation Nr: 1443160	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1986, and from March 1988 to June 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision that denied service connection for a shoulder disability, for a low back disability, for tinnitus, for allergic rhinitis, and for hypertension.  The Veteran timely appealed.

In July 2014, the Veteran testified during a video conference hearing before the undersigned.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issues of service connection for a shoulder disability, for a low back disability, for allergic rhinitis, and for hypertension are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset in service. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a December 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the December 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim decided on appeal, a report of which is of record.  The opinion expressed therein is predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

The Veteran contends that the onset of his tinnitus was during active service.  He testified that he first notice the ringing in his ears before his separation from active service; and stated that he served above the U.S.S. Constellation, and that there was a lot of noise inside the ship.  He later was diagnosed with tinnitus.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records do not reflect any findings or complaints of ringing in the ears or tinnitus.  The Veteran did report not knowing whether he had hearing loss at the time of his separation from active service in May 1992.  Neither a hearing loss disability nor tinnitus was noted at separation.

In February 2008, the Veteran's wife stated that the Veteran had complained of tinnitus since he was on active duty aboard the U.S.S. Constellation.

During a March 2008 VA examination, the Veteran reported noise exposure in the Navy.  He reported working as a cook in the galley, and having a temporary duty at a shipyard doing security.  The Veteran reported "it was very loud," but he wore hearing protection.  The Veteran also reported exposure to loud noise from firing the gun mount and from jet blasts on the flight deck.  He again wore hearing protection on those occasions.  The Veteran reportedly worked post-service at the Post Office, doing maintenance; and reported being around loud machines, without hearing protection.  He also described recreational noise exposure from music and motorcycles.  The Veteran gave a history of noticing tinnitus one day in service, and that it became worse with time.  He described no specific circumstance of onset, and indicated that the tinnitus was constant.

Following examination, the March 2008 examiner noted that tinnitus was reported as having an onset during active service, although no report of tinnitus was found in the claims file.  The examiner also noted that the Veteran reported noise exposure while on active duty, but that he wore hearing protection.  Given that the Veteran denied using hearing protection with civilian noise exposure, the examiner opined that the Veteran's tinnitus is less likely than not caused by active service; and more likely caused or aggravated by civilian noise exposure.   

The Board notes that the Veteran has described the tinnitus as constant; and indicated that he was exposed to "very loud noise" while on active duty, and that he first noticed a ringing in his ears during active service, and that he continues to suffer with this constantly.  The Board finds the Veteran's statements to be credible, as well as competent to relate that he experienced tinnitus in service, which continued thereafter.  The Board also finds that the March 2008 opinion is of minimal probative value as the examiner did not consider the Veteran's competent statements.

Given the nature of the disability, the Veteran's credible lay statements, and post-service treatment records reflecting constant tinnitus, and the March 2008 opinion acknowledging the onset of tinnitus in active service, the Board finds that the Veteran's tinnitus is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for tinnitus.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.



ORDER

Service connection for tinnitus is granted.



REMAND

Records

The Veteran reported receiving treatment for a shoulder disability and for a low back disability from private physicians (Kaiser Permanente), beginning in 1989.  The RO or AMC should specifically seek the Veteran's authorization for release of treatment records pertaining to a shoulder disability and a low back disability.

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Shoulder and Low Back

The Veteran contends that service connection for shoulder pain and for low back pain is warranted on the basis that he has had shoulder pain and low back pain ever since his discharge from active service.  He testified that he went to sick bay at least once to obtain medication for shoulder pain and low back pain in 1982, following some heavy lifting.  He is competent to describe his symptoms.

The Board notes that service treatment records do not reflect any findings or complaints of shoulder pain or low back pain.  However, given the Veteran's report of in-service and post-service complaints, the Board finds that the evidence is sufficient to warrant an examination and opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013). 


Allergic Rhinitis and Hypertension  

The Veteran contends that service connection for allergic rhinitis and for hypertension is warranted on the basis that each of the disabilities had their onset in active service.  

With regard to allergic rhinitis, the Veteran testified that it was seasonal and that he had watery eyes.  He testified that it started around 1982 and continued after his service discharge.  He is competent to describe his symptoms.

With regard to hypertension, the Veteran testified that he had high blood pressure readings in active service.  He also testified that he felt palpitations of his heart in active service, and thought it was his high blood pressure.  Again, the Veteran is competent to describe his symptoms.

The post-service records include longstanding clinical findings of allergic rhinitis and hypertension. Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current allergic rhinitis and hypertension that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to a shoulder disability and/or a low back disability from the Veteran's private physicians (Kaiser Permanente), dated from January 1989 to the present date; and associate them with the Veteran's claims file (paper/electronic). 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records pertaining to shoulder pain, low back pain, allergic rhinitis, and hypertension; and associate them with the Veteran's claims file (physical or electronic).

3.  Afford the Veteran appropriate VA examination(s) to identify any current disability underlying the Veteran's complaints of shoulder pain and low back pain. The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. 

The examiner(s) should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed shoulder or low back disorder had its onset in service, or is otherwise related to a disease or injury in active service-specifically, to include shoulder and low back pain from heavy lifting in 1982, as reported by the Veteran.

An explanation of the underlying reasons for any opinions offered must be included. 

The examiner(s) is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner(s) is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records.

4.   Afford the Veteran a VA examination(s) to identify all current disability underlying the Veteran's current complaints of allergies and high blood pressure, and the likely etiology of each disease or injury. 

For each disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset during a period of active service, or is the result of disease or injury incurred during active service-specifically, to include watery eyes and elevated blood pressure in active service, as reported by the Veteran, and the Veteran's claim of continuing symptoms since then.   

The examiner(s) is asked to explain the reasons behind any opinions offered.  The examiner(s) is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report should note review of the file.
 
5.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


